UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHNNY MULL,                           
               Petitioner-Appellant,
                 v.                              No. 01-7953
ERNEST SUTTON, Superintendent,
              Respondent-Appellee.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
             Graham C. Mullen, Chief District Judge.
                           (CA-01-145)

                      Submitted: March 29, 2002

                       Decided: April 16, 2002

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Johnny Mull, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           MULL v. SUTTON
                               OPINION

PER CURIAM:

   Johnny Mull seeks to appeal the district court’s order dismissing
his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.
2001). The district court determined sua sponte that Mull’s petition
was untimely and dismissed the petition without affording Mull
notice or an opportunity to respond. Because it is not indisputably
clear from the face of Mull’s § 2254 petition that his petition is
untimely, we grant a certificate of appealability, vacate the district
court’s order, and remand for the court to provide Mull with the
appropriate notice. See Hill v. Braxton, 277 F.3d 701, 707 (4th Cir.
2002).* We deny Mull’s motion for appointed counsel and his motion
for injunctive relief. We express no opinion as to either the merits of
Mull’s petition or whether his filing was untimely. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                         VACATED AND REMANDED

   *We note the district court issued its order before our opinion in Hill
issued.